DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 20 and 23 are rejected underpre-AlA35 U.S.C. 103(a) as being unpatentable over Alderete et al. (USPGPub 2012/0259282) in view of Sunder et al. (USPGPub 2010/0211003) and Bazargan et al. (USPGPub 2010/0164727).
Re Claim 1, Alderete discloses a method for detecting a presence of an infusion cartridge in an infusion pump (Alderete Abstract; ¶ 0187-0259), comprising installing an infusion cartridge (111) in an infusion pump (100) (Alderete Fig. 2); initiating an infusion cartridge loading sequence (Alderete ¶ 0214-0215); recording loading pulse width modulation (PWM) commands applied to an infusion pump motor during the loading sequence; setting a value of threshold PWM commands based on the loading PWM commands applied to the infusion pump motor during the loading sequence (Alderete ¶ 0215-0216); generating operational PWM commands as command input into the infusion pump motor (Alderete ¶ 0198-0203 - wherein a 
	However, Alderete does not disclose controlling a velocity output of the infusion pump motor with a velocity loop algorithm. Sunder discloses high precision infusion pumps comprising velocity loop motor control algorithm comprising a program having motor velocity as a controlled output such that the value of the PWM commands is proportional to a load on 
	Alderete also fails to explicitly disclose the generation of the cartridge indication being a missing cartridge indication. Bazargan discloses a system for detecting the presence of a cartridge comprising initiating a safety check to inform a user of a missing cartridge and prompt the user to insert a cartridge, or otherwise investigate the reason for why no cartridge is detected, thus improving the safety of the device (Bazargan ¶ 0059-0060). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the cartridge indication of Alderete to be a missing cartridge indication as disclosed by Bazargan wherein the indication can prompt a user to insert a cartridge, or otherwise investigate the reason for why no cartridge is detected, thus improving the safety of the device.

Re Claim 2, Alderete in view of Sunder and Bazargan disclose all of the limitations of Claim 1. Alderete further discloses wherein the value of threshold PWM commands is an average value of the loading PWM commands (Alderete ¶ 0244; 0215-0259).

Re Claim 3, Alderete in view of Sunder and Bazargan disclose all of the limitations of Claim 1. Alderete further discloses wherein the values of operational PWM commands are average values of PWM commands of each subsequent motor move during a pumping cycle (Alderete ¶ 0244; 0215-0259).

Re Claim 4, Alderete in view of Sunder and Bazargan disclose all of the limitations of Claim 1. Alderete further discloses wherein the operational PWM commands are uniform amplitude voltage pulses (Alderete ¶ 0076).

Re Claim 5, Alderete in view of Sunder and Bazargan disclose all of the limitations of Claim 1. Alderete further discloses where the predetermined amount is based on a pumping speed of the pumping operations (Alderete ¶ 0013-0017; 0230-0242 - encoder counts).

Re Claims 6 and 7, Alderete in view of Sunder and Bazargan disclose all of the limitations of Claim 1. Alderete discloses wherein the predetermined amount is between 20% and 40% or 40% and 60% of the threshold. Alderete further discloses wherein the predetermined amount is small enough to represent a desired equilibrium condition. Alderete and Claims 6 and 7 differ in that Alderete does not teach the exact same proportions as recited in the instant claims. However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Alderete overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.

Re Claim 20, Alderete in view of Sunder and Bazargan disclose all of the limitations of Claim 1. In particular, Alderete in view of Sunder and Bazargan disclose generating a missing cartridge indication in Claim 1. Alderete further discloses wherein generating the cartridge indication generates the indication on a user interface (104, 106) of the infusion pump (Alderete ¶ 0062, 0082-0083, and 0238).

Re Claim 23, Alderete in view of Sunder and Bazargan disclose all of the limitations of Claim 1. Alderete fails to explicitly disclose wherein the values of the operational PWM commands as command input are proportional to an output load on the motor. Sunder discloses a velocity loop motor control algorithm comprising a program having motor velocity as a controlled output such that the value of the PWM commands is proportional to a load on the electric motor for the purpose of delivering a volume per unit time or a total volume infusion period of time (Sunder Pgs. 4-5 ¶ 0042). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the closed loop motor 

Claims 24 and 26-33 are rejected underpre-AlA35 U.S.C. 103(a) as being unpatentable over Alderete et al. (USPGPub 2012/0259282) in view of Bazargan et al. (USPGPub 2010/0164727).

Re Claim 24, Alderete discloses a method for detecting a presence of an infusion cartridge in an infusion pump (Alderete Abstract; ¶ 0187-0259), comprising storing a threshold value of PWM commands (Alderete ¶ 0216); executing a closed loop motor control algorithm to generate operational PWM commands (Alderete ¶ 0220; 0215-0259), the operational PWM commands representing a measure of electrical command input into an electric motor of the infusion pump that cause the electric motor to power a drive mechanism of the infusion pump (Alderete ¶ 0217-0259 - wherein the measure of force is indicative of an amount of force imparted by the shaft 1234 to the pinion gear 1246 of the actuation mechanism - ¶ 0215); controlling a velocity output of the electric motor with the operational PWM commands that are generated as electrical command input into the electric motor (Alderete ¶ 0198-0203 - wherein a PWM module 1304 generates a pulse-width modulated voltage output to the motor 1308 via a driver module 1306, wherein an output by the PWM module is received as an input by the motor 1308 - ¶ 0199); operating the drive mechanism of the infusion pump in response to the operational PWM commands; comparing values of the operational PWM commands that 
	Alderete fails to explicitly disclose the generation of the cartridge indication being a missing cartridge indication. Bazargan discloses a system for detecting the presence of a cartridge comprising initiating a safety check to inform a user of a missing cartridge and prompt the user to insert a cartridge, or otherwise investigate the reason for why no cartridge is detected, thus improving the safety of the device (Bazargan ¶ 0059-0060). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the cartridge indication of Alderete to be a missing cartridge indication as disclosed by Bazargan wherein the indication can prompt a user to insert a cartridge, or otherwise investigate the reason for why no cartridge is detected, thus improving the safety of the device.

Re Claims 26 and 27, Alderete in view of Bazargan disclose all of the limitations of Claim 24. Alderete further discloses a method further comprising initiating an infusion cartridge loading sequence (Alderete ¶ 0215); and recording loading PWM commands applied to an infusion pump motor during the loading sequence (Alderete ¶ 0215-0216); and wherein the 
Re Claim 28, Alderete in view of Bazargan disclose all of the limitations of Claim 24. Alderete further discloses wherein the values of operational PWM commands are average values of PWM commands of each subsequent motor move during a pumping cycle (Alderete ¶ 0244; 0215-0259).

Re Claim 29, Alderete in view of Bazargan disclose all of the limitations of Claim 24. Alderete further discloses wherein the operational PWM commands are uniform amplitude voltage pulses (Alderete ¶ 0076).

Re Claim 30, Alderete in view of Bazargan disclose all of the limitations of Claim 24. Alderete further discloses where the predetermined amount is based on a pumping speed of the pumping operations (Alderete ¶ 0013-0017; 0230-0242 - encoder counts).

Re Claims 31 and 32, Alderete in view of Bazargan disclose all of the limitations of Claim 24. Alderete discloses wherein the predetermined amount is between 20% and 40% or 40% and 60% of the threshold. Alderete further discloses wherein the predetermined amount is small enough to represent a desired equilibrium condition. Alderete and the Claims 31 and 32 differ in that Alderete does not teach the exact same proportions as recited in the instant claims. However, one of ordinary skill in the art at the time the invention was made would have In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.

Re Claim 33, Alderete in view of Bazargan disclose all of the limitations of Claim 24. In particular, Alderete in view of Sunder and Bazargan disclose generating a missing cartridge indication in Claim 24. Alderete further discloses wherein generating the cartridge indication generates the indication on a user interface (104, 106) of the infusion pump (Alderete ¶ 0062, 0082-0083, and 0238).

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alderete et al. (USPGPub 2012/0259282) in view of Bazargan et al. (USPGPub 2010/0164727) as applied to Claim 24 above, and further in view of Sunder et al. (USPGPub 2010/0211003).

Re Claim 25, Alderete in view of Bazargan disclose all of the limitations of Claim 24. Alderete fails to explicitly disclose wherein the values of the operational PWM commands are proportional to a load on the electric motor. Sunder discloses a velocity loop motor control algorithm comprising a program having motor velocity as a controlled output such that the value of the PWM commands is proportional to a load on the electric motor for the purpose of delivering a volume per unit time or a total volume infusion period of time (Sunder ¶ 0042). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the closed loop motor control algorithm of Alderete in view of Bazargan to comprise values of the PWM commands as proportional to a load on the electric motor as disclosed by Sunder for the purpose of delivering a volume per unit time or a total volume infusion period of time.

Response to Arguments
Applicant’s arguments filed 07/21/2021, with respect to the rejection(s) of Claims 1-7, 20 and 23-33 under 103 obviousness have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. In the present case, claims 1-7, 20 and 23 were rejected under 103 as being unpatentable over Alderete et al. (USPGPub 2012/0259282) in view of Sunder et al. (USPGPub 2010/0211003) and Bazargan et al. (USPGPub 2010/0164727). Claims 24 and 26-33 were rejected as being unpatentable over Alderete in view of Bazargan whereas Claim 25 was rejected as being unpatentable over Alderete in view of Bazargan and Sunder. Examiner has updated the interpretation of prior art primary reference Alderete. Newly cited paragraphs and accompanying explanation is being found a new ground of rejection. 

In the present case, Alderete paragraphs 0198-0203 explicitly describe a PWM module 1304 being coupled to a motor control module 1302 which in turn is coupled to the motor driver module 1306, wherein output from the PWM module is input into the motor driver module. This has now been properly noted in the above rejection. In the first paragraph of Page 4 of the response, applicant argues “there is no comparison of the operational PWM command input to a threshold in Alderete or any other cited reference.” However, as described in paragraphs 0215-0219, measured force is being compared to a threshold which is related directly to the PWM command rewind cycle (see Fig. 24 of Alderete as well). Paragraph 0217 states in pertinent part,
If query task 1506 determines that the measure of force M is greater than the depressurization threshold force value FDT, the process 1500 continues in an attempt to depressurize the fluid reservoir. In practice, the process depressurizes the fluid reservoir by rewinding the drive motor assembly by a controlled rewind 
Paragraph 0218 goes on to explain the relationship between measured force and the PWM control:
For this particular embodiment, the rewinding that occurs during task 1510 is performed in a controlled manner with specified motor control parameters. In particular, the rewinding during task 1510 is performed at a specified pulse per second setting (RewPPS) and at a specified pulse-width modulation duty cycle (RewPWM).
These paragraphs and accompanying explanations have been properly noted in the above rejection. In the first full paragraph of Page 4 of the response, applicant describes the difference between the present case and prior art Alderete. Examiner agrees with applicant that the device in the present case and prior art Alderete clearly function differently. Applicant is strongly encouraged to somehow express this differentiation in the claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783